Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 —2, 4-6, 8, 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,763,162. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is wholly covered by the claims, including the body with an opening an appendage with a first and second contact point (claim 1) , the radius of curvature between about 30mm to about 35mm (claim 3), wherein the lower surface has a concave curvature having a radius of curvature of between 60mm to about 70mm (claim 8), claim 6 of the instant application is met by claim 1 of ‘162, claim 8 by claim 8 ‘162, claim 10 is rejected by claim 1 of ‘162, claim 11 is met by claim 1, claim 12 is met by claim 1, claim 13 is met by claim 1, claim 14 is met by claim 1, claim 15 is met by claim 8. Claim 16 is met by claim 1.

3. Claims 3, 7, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 10 of U.S. Patent No 10, 238,951. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent ‘951 covers the claimed subject matter of the instant application including wherein the appendage thickness is from about 12mm to about 16mm and a length between 29mm to about 33mm and further that the appendage has a length (N) and a thickness (T) such that the ration of N/T is between about 1.81 and about 2.83.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 6 and all dependent claims are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1, recites ‘extend at least partially adjacent the web area;”  adjacent the web area, is a positive recitation of the human body.  This can be corrected using adapted to or configured for language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 6, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Richard (US 2009/03133737). The device of Richard discloses, 
With respect to claim 1, A batting pad device for aiding a batter in gripping and controlling a bat and for protecting a web area between a thumb and an index finger of a batter's hand, the device comprising:

a body made from a cushioning material (12’)  and having an opening to be fitted over the thumb (14’) and an appendage ca[able for use to extend at least partially adjacent the web area;

wherein the appendage is configured to have a first contact point and a second contact point between the bat and the hand such that the first contact point is adjacent to or distal to a proximal interphalangeal joint of the index finger and the second contact point is adjacent to or distal to an interphalangeal joint of the thumb; the device is capable of functioning as recited when placed over the thumb of a user, see MPEP 2114. Since the device is capable of performing the claimed function, it meets the claims. 

wherein the appendage has an upper surface (near element 13, figure 2b) to contact the web area of the batter's hand, and a lower surface to contact the bat when the batter grips the bat; and

wherein the appendage has a thickness of between 12 mm and 16 mm. (para 0012, teaches .625 inches, doubled over as shown would meet the limitation of 12mm).


With respect to claim 3, wherein the appendage has a length of between 29 mm and 33 mm. (para 0012, para 0013) the overall length 2inches, 1 -1.5 inch being the appendage. 


With respect to claim 6, A batting pad device for aiding a batter in properly gripping and controlling a bat and for protecting a web area between a thumb and an index finger of a batter's hand, the device comprising:

a body made from a cushioning material (12’) and having an opening (14’)  to be fit over the thumb and an appendage to extend at least partially adjacent the web area; and wherein the appendage is configured to have a contact point between the bat and the hand such that the contact point is adjacent to or distal to a joint of the index finger; he device is capable of functioning as recited when placed over the thumb of a user, see MPEP 2114. Since the device is capable of performing the claimed function, it meets the claims. 
And wherein the appendage has a thickness of between 12 mm and 16 mm. (para 0012).
The device of claim 7 wherein the appendage has a length of between 29 mm and 33 mm (para 0012, 0013).


With respect to claim 12, A batting pad device for aiding a batter in gripping and controlling a bat and for protecting a web area between a thumb and an index finger of a batter's hand, the device comprising:

a body made from a cushioning material (12’) and having an opening  (14”) to be fitted over the thumb and an appendage to cushion the web area; and


wherein the appendage is configured to have a first contact point and a second contact point between the bat and the hand such that the first contact point is adjacent to or distal to a joint of the index finger and the second contact point is adjacent to or distal to a joint of the thumb;  see MPEP 2114. Since the device has an appendage and an opening, and is capable of performing the claimed function, it meets the claims. 



 And wherein the appendage has a thickness of between 12 mm and 16 mm (para 0012). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 7, 9,10, 13  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Richard (US 2009/0313737) in view of obviousness. 
With respect to claims 2, 7, 9, 13,  The device of Richard substantially discloses the claimed invention but is silent with respect to the radius of curvature of the curved element, but teaches a curvature of similar size as it fits into a hand of a user (15). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Richards unknown radius of curvature measurement, to include a radius of curvature that is between 30-35 mm. since it has been held that where the general conditions of a claims are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  

With respect to claim 10, wherein the appendage has a length such that, when the batter grips the bat, the appendage is free of longitudinal compression. The prior art meets the structure as recited, and therefore would be expected to perform in the same manner recited by applicant. See mpep2414. 

Allowable Subject Matter
Claims 4, 5, 8, 11, 14-16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732